DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 8/6/2021, 7/7/2022, 11/2/2022 were considered and placed on the file of record by the examiner.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-10, 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1, 2, 5-10, 13-18 recite a series of image data gathering steps that include viewing an image and determining the different regions in the image such as the center region, and image features. The recited steps are mental processes that are merely performed in the human mind observing the image regions.   For example, the claims state “acquiring a target video comprising a target image frame and at least one image frame of a labeled target object; determining, based on the labeled target object in the at least one image frame, a search area for the target object in the target image frame; determining, based on the search area, center position information of the target object; determining, based on a labeled area in which the target object is located and the center position information, a target object area; and segmenting, based on the target object area, the target image frame.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect target image regions and determine, based on location and pixel values, whether the regions are the center region, the other image features.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when locating the center region, high-level features, and low-level features; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1, 2, 5-10, 13-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the image regions.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “acquiring a target video comprising a target image frame and at least one image frame of a labeled target object; determining, based on the labeled target object in the at least one image frame, a search area for the target object in the target image frame; determining, based on the search area, center position information of the target object; determining, based on a labeled area in which the target object is located and the center position information, a target object area; and segmenting, based on the target object area, the target image frame.”  The image region detecting steps are routine image data gathering steps that determine features and location of regions in images, and can be routinely performed by a generic computer.     

The claims merely recite abstract ideas of viewing object regions in images.  In claims 1, 2, 5-10, 13-18, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify and segment target regions captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1, 2, 5-10, 13-18 are ineligible. Claims 3, 4, 11, 12, 19, 20 are eligible.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Csurka et al. (US 2010/0040285).

Regarding claim 1, Csurka teaches a method for processing an image, the method comprising: 
acquiring a target video comprising a target image frame and at least one image frame of a labeled target object (see figure 1, figure 3, figure 4B, para. 0070, where Csurka discusses a target query image and labeled ground truth image);  
determining, based on the labeled target object in the at least one image frame, a search area for the target object in the target image frame (see figure 1, figure 3, figure 4B, para. 0077-0078,  where Csurka discusses a target query image and labeled ground truth image);  
determining, based on the search area, center position information of the target object (see figure 1, figure 3, figure 4B, where Csurka discusses center position of object patches);  
determining, based on a labeled area in which the target object is located and the center position information, a target object area (see figure 1, figure 3, figure 4B, para. 0101, where Csurka discusses center position of object patches); and 
segmenting, based on the target object area, the target image frame (see figure 1, figure 3, figure 4B, para. 0077-0078, 0120, 0128, where Csurka discusses performing image segmentation based on the ground truth image and model classifier).

Regarding claim 2, Csurka teaches wherein the determining, based on the labeled target object in the at least one image frame, a search area for a target object in the target image frame, comprises: determining, based on the labeled area, the search area (see figure 1, figure 3, figure 4B, para. 0105, where Csurka discusses image segmentation based on the ground truth image and model classifier).

 Regarding claim 8, Csurka teaches wherein the segmenting, based on the target object area, the target image frame, comprises: extracting a third feature of the target object in the at least one image frame; extracting a fourth feature of the target object in the target object area; determining in the fourth feature a fifth feature matching the third feature; and segmenting, based on the fifth feature, the target image frame (see para. 0066, Csurka discusses segmenting homogeneous regions based on similar properties of pixel regions).

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable storage medium.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding non-transitory computer readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2010/0040285) in view of Kirsch et al. (US 2019/0353775).

Regarding claim 3, Csurka does not expressly teach wherein the determining, based on a labeled area of the target object in the at least one image frame, the search area, comprises: determining an average moving speed of the target object; and determining, based on position information of the labeled area and the average moving speed, the search area.  However, Kirsch teaches wherein the determining, based on a labeled area of the target object in the at least one image frame, the search area, comprises: determining an average moving speed of the target object; and determining, based on position information of the labeled area and the average moving speed, the search area (see figure 31, para. 0112, 0189-0190, Kirsch discusses identifying the average speed of objects and tracking the location of objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Csurka with Kirsch to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object segmentation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Csurka in this manner in order to improve object segmentation by calculating the average speed of objects to properly locate the objects across images and perform segmentation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Csurka, while the teaching of Kirsch continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the average speed of objects to assists in locating objects in images.  The Csurka and Kirsch systems perform object segmentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.










Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.
Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer readable storage medium.

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2010/0040285) in view of Chui et al. (US 2021/0113167).

Regarding Claim 4, Csurka does not expressly teach wherein the determining, based on the search area, center position information of the target object, comprises: extracting a high-level feature of the search area; filtering the extracted high-level feature; and determining, based on a filtered feature, the center position information of the target object.
However, Chui teaches wherein the determining, based on the search area, center position information of the target object, comprises: extracting a high-level feature of the search area; filtering the extracted high-level feature; and determining, based on a filtered feature, the center position information of the target object (see figure 4, figure 7B, para. 0076, Chui discusses filtering high-level features to generate feature map that locate objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Csurka with Chui to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object segmentation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Csurka in this manner in order to improve object segmentation by calculating extracting high-level features and filtering the high-level features to properly identify objects and locate the objects across images and perform segmentation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Csurka, while the teaching of Chui continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting high-level features of objects that improves object extraction based on important distinguishing features and assists in locating objects in images.  The Csurka and Chui systems perform object segmentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.
Claim 20 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable storage medium.







Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2010/0040285) in view of Lin et al. (US 2019/0279074).

Regarding claim 5, Csurka teaches wherein the determining, based on the labeled area of the at least one image frame and the center position information, the target object area, comprises: determining, based on the center position information and the labeled area, an initial area (see para. 0098, 0101, Csurka discusses detecting center position of regions).
Csurka does not expressly teach determining a first feature of the initial area and a second feature of the labeled area of the at least one image frame; and determining, based on the first feature and the second feature, the target object area.  However, Lin teaches determining a first feature of the initial area and a second feature of the labeled area of the at least one image frame; and determining, based on the first feature and the second feature, the target object area (see figure 8, para. 0074, Lin discusses combining high-level and low-level features to generate a segmentation mask image).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Csurka with Lin to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object segmentation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Csurka in this manner in order to improve object segmentation by calculating extracting high-level features and low-level features to properly identify objects and locate the objects across images and perform segmentation.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Csurka, while the teaching of Lin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting high-level features and low-level features of objects that improves object extraction based on important distinguishing features and assists in locating objects in images.  The Csurka and Lin systems perform object segmentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Lin teaches wherein the determining a first feature of the initial area and a second feature of the labeled area of the at least one image frame, comprises: extracting a low-level feature and a high-level feature of the initial area and a low-level feature and a high-level feature of the labeled area of the at least one image frame, respectively; fusing the low-level feature and the high-level feature of the initial area to obtain the first feature; and fusing the low-level feature and the high-level feature of the labeled area of the at least one image frame to obtain the second feature (see figure 8, para. 0074, Lin discusses combining high-level and low-level features to generate a segmentation mask image).
The same motivation of claim 5 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Csurka with Lin to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object segmentation.  

Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Csurka et al. (US 2010/0040285) in view of Wu et al. (US 2010/0124375).

Regarding Claim 7, Csurka does not expressly teach wherein the determining, based on the first feature and the second feature, the target object area, comprises: determining a difference between the first feature and the second feature; and updating, based on the difference and a preset condition, the initial area, and using the updated initial area as the target object area.
However, Wu teaches wherein the determining, based on the first feature and the second feature, the target object area, comprises: determining a difference between the first feature and the second feature (see para. 0017, Wu discusses calculating the feature difference between regions); and updating, based on the difference and a preset condition, the initial area, and using the updated initial area as the target object area (see para. 0039, 0053, Wu discusses updating region for image segmentation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Csurka with Wu to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object segmentation.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Csurka in this manner in order to improve object segmentation by calculating differences between pixel regions to identify homogenous regions and locate the objects across images and perform object tracking.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Csurka, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the similarity of regions to improve object extraction based on important distinguishing features and assists in locating objects in images.  The Csurka and Wu systems perform object segmentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding electronic device for processing an image, the electronic device comprising: at least one processor; and a memory communicating with the at least one processor.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Holzer et al. (US 10,861,213) discusses semantically segmenting the object regions in images.
Harary et al. (US 2018/0330198) discusses computing object-regions of the digital image by clustering the query descriptors having common center points.
Echigo et al. (US 7,796,781) discusses the center position of the target area, and extracting image features.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663